DETAILED ACTION

The applicant amended claims 1, 9, and 17 in the amendment received on 11-04-2022.

The claims 1-20 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 11-04-2022 have been fully considered but they are not persuasive.

A.  Applicant's argument with respect to claims 1-20, are based on newly amended matter and are addressed in the rejection below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8-10, 12-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mufti et al. (US 20190059024 A1) in view of Zaifuddin et al. (US 20170208462 A1).

With respect to claim 1, Mufti teaches receiving, at a Serving-Call Session Control Function (S-CSCF), (i.e., section 0048 teaches S-CSCF).  Mufti teaches a Session Initiation Protocol (SIP) INVITE message associated with a user equipment (UE) , (i.e., section 0037 teaches sip invite message section 0039 teaches receiving).  Mufti teaches sending, based at least in part on the SIP INVITE message and to a Home Subscriber Server (HSS), a first request for subscriber data, (i.e., section 0050 teaches using HSS).  Mufti teaches receiving, from the HSS and based at least in part on the first request, the subscriber data, (i.e., section 0101 teaches sending and receiving HSS messages).  Mufti teaches sending, by the s-cscf, based at least in part on the subscriber data and to a Fifth-Generation (5G) Equipment Identity Register (EIR), a second request for identity data, wherein the endpoints of the interface are the S-CSCF and the 5g EIR, (i.e., section 0055 teaches that a CSCF may be configured as a particular AF which communicates directly with a EIR thru an interface, see also figure 3; section 0079 teaches a second sip request; section 0140-0141 teaches that 5G is one of the type of equipment that may be used and it would be obvious to anyone of ordinary skill in the art to use 5g equipment based on the disclosure in this section; section 0047 teaches EIR and It would be obvious to one of ordinary skill in the art based on the disclosure in section 0140-0141 that the equipment may be 5g; section 0079 teaches a second sip request which Is sent based on information is gleamed from data including not supported services, one of ordinary skill in the art based on the full disclosure of the reference would have a full disclosure of the claimed language as broadly claimed).  Mufti teaches receiving, based at least in part on the second request and from the 5G-EIR, the identity data, (i.e., section 0079 teaches a second sip request which Is sent based on information is gleamed from first data including not supported services; section 0140-0141 teaches 5G ; section 0047 teaches EIR).  Mufti teaches evaluating an authenticity of the UE based at least in part on the identity data, (i.e., section 0098 teaches authenticity evaluation; section 0047 teaches that the EIR is part of the Authorization server system).  Mufti discloses the claimed subject matter as discussed above except via an N17' interface.  However, Zaifuddin teaches via an N17' interface, (i.e., section 0059 teaches using REST interface) in order to provide capability of processing various types and encodings of media and interacting with various network services (section 0001).  Therefore, based on Mufti in view of Zaifuddin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Zaifuddin to the system of Mufti in order to provide capability of processing various types and encodings of media and interacting with various network services.

With respect to claim 2, Zaifuddin further teaches wherein the second request is based at least in part on a RESTful HTTP 2.0 protocol, (i.e., section 0059 teaches using REST interface) in order to provide capability of processing various types and encodings of media and interacting with various network services (section 0001).  Therefore, based on Mufti in view of Zaifuddin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Zaifuddin to the system of Mufti in order to provide capability of processing various types and encodings of media and interacting with various network services.

With respect to claim 4, Mufti teaches wherein the subscriber data comprises an international mobile subscriber identity (IMSI) associated with the UE, (i.e., section 0056 teaches imsi).

With respect to claim 5, Mufti teaches wherein the identity data comprises an indication that the UE is authorized, not authorized, partially authorized, or unknown, (i.e., section 0035 teaches authorized).

With respect to claim 6, Zaifuddin further teaches further comprising: determining to send the second request via the N17' interface rather than a S13 Diameter interface, (i.e., section 0059 teaches using a rest interface) in order to provide capability of processing various types and encodings of media and interacting with various network services (section 0001).  Therefore, based on Mufti in view of Zaifuddin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Zaifuddin to the system of Mufti in order to provide capability of processing various types and encodings of media and interacting with various network services.

With respect to claim 8, Mufti teaches further comprising: based at least in part on evaluating the authenticity of the UE, at least one of: authorizing a communication session associated with the UE; or rejecting the UE from establishing a communication session, (i.e., section 0034 teaches maintaining authorization information about UE).

With respect to claim 9, the limitations of claim 9 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 10, the limitations of claim 10 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

With respect to claim 12, the limitations of claim 12 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

With respect to claim 13, the limitations of claim 13 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

With respect to claim 14, the limitations of claim 14 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

With respect to claim 16, the limitations of claim 16 are rejected in the analysis of claim 8 above, and the claim is rejected on that basis.

With respect to claim 17, the limitations of claim 17 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 18, the limitations of claim 18 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

With respect to claim 20, the limitations of claim 20 are rejected in the analysis of claim 8 above, and the claim is rejected on that basis.

Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mufti et al. (US 20190059024 A1) in view of Zaifuddin et al. (US 20170208462 A1) in view of Ahmadi et al. (US 20200358909 A1).

With respect to claim 3, Mufti and Zaifuddin discloses the claimed subject matter as discussed above except sending the first request via an N70 interface.  However, Ahmadi teaches sending the first request via an N70 interface, (i.e., section 0045 teaches Cx interface communication between CSCF and HSS) in order to identify whether the user is a Fifth Generation (5G) subscriber or information identifying a gateway device associated with the use (abstract).  Therefore, based on Mufti in view of Zaifuddin in view of Ahmadi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Ahmadi to the system of Mufti and Zaifuddin in order to identify whether the user is a Fifth Generation (5G) subscriber or information identifying a gateway device associated with the use.

With respect to claim 11, the limitations of claim 11 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

With respect to claim 19, the limitations of claim 19 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

Claims 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mufti et al. (US 20190059024 A1) in view of Zaifuddin et al. (US 20170208462 A1) in view of ETSI et al. (“5G; system Architecture for the 5G system”, 3GPP TS 23.501 Version  15.2.0 Release 15; June 2018 ETSI TS 123 501 V15.2.0).

With respect to claim 7, Mufti and Zaifuddin discloses the claimed subject matter as discussed above except wherein the 5G-EIR is one of a plurality of 5G-EIRs, the method further comprising: sending the second request to the 5G-EIR based at least in part on an indication received from a Network Repository Function (NRF).  However, ETSI teaches wherein the 5G-EIR is one of a plurality of 5G-EIRs, the method further comprising: sending the second request to the 5G-EIR based at least in part on an indication received from a Network Repository Function (NRF), (i.e., section 6.2.6 teaches NRF and section 5.2.3 and 5.9.3 teaches preforming a PEI check for the 5G-EIR’s) in order to define the Stage 2 system architecture for the 5G System (section 1).  Therefore, based on Mufti in view of Zaifuddin in view of ETSI, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of ETSI to the system of Mufti and Zaifuddin in order to define the Stage 2 system architecture for the 5G System.

With respect to claim 15, the limitations of claim 15 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M/
Joel Mesa
Examiner, Art Unit 2447                                                                                                                                                                                                        

/SURAJ M JOSHI/Primary Examiner, Art Unit 2447